Citation Nr: 1435155	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from August 1945 to May 1968.  He was awarded the Purple Heart Medal with one oak leaf cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2011 the Veteran requested a hearing before the Board at the RO, and in June 2013 the claim was remanded for that purpose, however, the claim was returned to the Board without documentation that the hearing was either held or cancelled.  Accordingly, in August 2013, the Board remanded the claim again to afford a hearing for the Veteran.  Evidence added to the claims folder indicates that in April 2013 correspondence the Veteran had withdrawn his request for a Board hearing scheduled in July 2013.  There are no outstanding hearing requests of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

3.  In a May 1978 rating decision, the RO denied a claim for service connection for hypertension.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.
 
4.  Evidence received since the May 1978 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  The Veteran's current hypertension was incurred during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
 
2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens service connection for hypertension on the basis of new and material evidence and grants service connection for hypertension on the merits.  This represents a complete grant of the benefit sought on appeal.  Therefore, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence

The Veteran's original claim for service connection for hypertension was denied by a May 1978 rating decision.  The Veteran was notified of the RO's decision but he did not file an appeal.  Therefore, the May 1998 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

At the time of the May 1998 denial, an April 1978 VA examination report showed a current diagnosis of hypertension; however, the RO noted that elevated blood pressure readings noted in service were acute and transitory and hypertension was  not shown at the time of the Veteran's separation from service.  The RO denied the claim on the grounds that there was no record of hypertension that was chronic and subject to service connection.  Also, the RO noted that there was a lack of continuity of treatment and/or symptoms of hypertension since the Veteran's separation from service.  

Additional evidence obtained since the May 1998 RO decision includes written statements submitted by the Veteran attesting to the onset of his hypertension during active service.  Moreover, in a May 2012 VA examination report, the Veteran's wife reported that the Veteran was placed on a diet for hypertension and that around 1972, he started taking medication for treatment of hypertension.  The Board finds that, in presuming their credibility, the statements constitute new and material evidence because they suggest a continuity of treatment for high blood pressure shortly following service and a possible relationship to the elevated blood pressure readings during the Veteran's military service.  Therefore, the Board concludes that evidence submitted is new and material, and thus the claim for service connection for hypertension is reopened.




Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for certain chronic diseases, such as hypertension, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The medical evidence of record includes current diagnoses of hypertension.  

The preponderance of the evidence indicates that the Veteran's hypertension was incurred in service.  The Veteran had approximately 23 years of active service and throughout this period several elevated blood pressure readings were recorded.  Of significance is an undated report of medical examination in which the Veteran was diagnosed as having "hypertension of unknown etiology."  Although the report is undated, information provided at the time of the report shows that the Veteran had 19 years and 4 months of military service which strongly indicates that the examination was conducted during the Veteran's period of active service.  Also of significance is a June 1967 report from the Naval Hospital in which it was noted that the Veteran had a "history of hypertension some four years prior to admission."  This history places the onset of hypertension around 1963, also during the Veteran's period of active service.    

In a March 1973 report of medical history following active service, the Veteran indicated that he had high blood pressure.  Thereafter, private treatment records dated in 1977 show that the Veteran was diagnosed with hypertension.

An April 1978 VA examination report shows a diagnosis of hypertension, however, the examiner did not provide an etiology statement.  

The Veteran underwent further VA examinations January 2010 and May 2012.  Although both examiners noted reviewing the claims folder and references were made to elevated blood pressure readings during service, the examiners ultimately concluded that there was no chronic condition of hypertension during service and provided negative etiology opinions.

Service connection is warranted for a disability first incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of hypertension.  The first medical evidence of hypertension comes from service treatment records.  No reported history of hypertension prior to service was provided.  The Veteran has continuously reported symptomatology related to his hypertension since active duty service.  The Board acknowledges that the January 2010 and May 2012 VA examinations are not supportive of the Veteran's claim, however, both examination reports do not reflect a thorough review of the Veteran's service treatment records which, as noted above, show a diagnosis of hypertension during active duty service.  As such, the Board finds the VA medical opinions to be of little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In sum, the evidence of record shows that the Veteran's hypertension was incurred in service, and that he has a current disability of hypertension.  Therefore, service connection is warranted for hypertension.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

 
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

Service connection for hypertension is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


